DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein the fuel cell is sintered at temperatures higher than 750° C”.  It is unclear whether the instant claim indicates a performance evaluation at the claimed sintering temperature or whether it pertains to a treatment step in the manufacturing process of the fuel cell.  For examination purposes, and in light of the instant specification, the instant claim is interpreted to pertain to a treatment step in the manufacturing process of the fuel cell [PgPublication – par. 0030; Fig. 6].  However, consideration has also been given to performance evaluation of the fuel cell as the claimed sintering temperature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chinchure (US 2005/0221138 A1).
	Regarding Claim 1, Chinchure discloses a fuel cell (fuel cell assembly 10) [pars. 0017,0027; Fig. 1] comprising:
an indium tin oxide cathode contact (conducting layer 8 comprising indium-tin-oxide) in physical contact subjacent an upper interconnect 14 and in physical contact superjacent a cathode (cathode layer 6);
an electrolyte 4 in physical contact subjacent a cathode 6 and superjacent an anode 2; and
a lower interconnect 14 subjacent the anode.
	Regarding Claim 3, Chinchure teaches wherein the indium tin oxide cathode contact has a resistance to Cr-poisoning [par. 0025].
	Regarding Claim 4, Chinchure discloses the fuel cells typically operates at a temperature between 600 oC and 1000 oC and that the object of the invention is to provide a fuel cell assembly having an efficient current collection system and improved oxidation resistance at these temperatures, and that the conducting layer prevents such degradation [pars. 0003-4,0025].  Since Chinchure anticipates the fuel cell, as claimed, an ordinary skilled artisan would readily appreciate that the fuel cell of Chinchure would meet the performance requirement of the instant claim.
	Regarding Claim 5, the instant claim seems to pertain to a treatment step of the fuel cell during manufacturing of the fuel cell and does not impart a structural limitation of the product of the claimed invention.  In terms of performance evaluation, Chinchure discloses the fuel cells typically operates at a temperature between 600 oC and 1000 oC and that the object of the invention is to provide a fuel cell assembly having an efficient current collection system and improved oxidation resistance at these temperatures, and that the conducting layer prevents such degradation [pars. 0003-4,0025].  Since Chinchure anticipates the fuel cell, as claimed, an ordinary skilled artisan would readily appreciate that the fuel cell of Chinchure would meet the performance requirement of the instant claim.
	Regarding Claim 6, Chinchure discloses the fuel cells typically operates at a temperature between 600 oC and 1000 oC and that the object of the invention is to provide a fuel cell assembly having an efficient current collection system and improved oxidation resistance at these temperatures, and that the conducting layer prevents such degradation [pars. 0003-4,0025].  Since Chinchure anticipates the fuel cell, as claimed, an ordinary skilled artisan would readily appreciate that the fuel cell of Chinchure would meet the performance requirement of the instant claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinchure, as applied to claim 1 above.
Regarding Claim 2, Chinchure discloses wherein the indium tin oxide has a thickness from about 1 μm to about 250 micron, which encompasses the claimed range of 20 μm to about 200 μm, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinchure (US 2005/0221138 A1).
	Regarding Claim 7, Chinchure discloses a fuel cell (fuel cell assembly 10) [pars. 0017,0025,0027; Figs. 1-2] comprising:
a porous indium tin oxide cathode contact (conducting layer 8 comprising indium-tin-oxide and having a mesh like structure) in physical contact subjacent an upper interconnect 14 and in physical contact superjacent a cathode (cathode layer 6), wherein the indium tin oxide has a thickness from about 1 μm to about 250 micron, which encompasses the claimed range of 20 μm to about 200 μm, establishing a prima facie case of obviousness [MPEP 2144.05(I)], and wherein no electrochemical reactions occur within the porous indium tin oxide cathode contact [pars. 0003-4,0025];
an electrolyte 4 in physical contact subjacent a cathode 6 and superjacent an anode 2; and
a lower interconnect 14 subjacent the anode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724